DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment after non-final and remarks filed on 04/26/2021. Currently, claims 1-17 are pending.
	
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-5 and 9-17 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Sumi (Publication No. U.S. 2012/0104235 A1).
Regarding claim 1, Sumi shows in Figs. 9-14, an image sensor comprising: a memory (226-228, i.e., flip flops) configured to store first digital signals (classification codes) generated based on pixel signals; a signal generator (224, i.e., classification signal generator) configured to generate a first weighted sum signal (pixel signal level classifier (213) output), and outputs signals, (Vsepa) and a second weighted sum signal ((213) output) responsive to N number of 1-bit signal among the first digital signals (one of 3 1-bit signals)(paragraphs 0155-0156); and a comparator ((222) within pixel signal detector (210)) configured to generate a second digital signal (using comparison (reference) voltages 0164) in response to the first weighted sum signal, wherein the first 
Regarding claim 2, Sumi shows Fig. 14 that the second weighted sum signal has one of the levels more than N different levels (three levels).
Regarding claim 3, Sumi discloses wherein each of the first and the second weighted sum signals has one of (N+1) different levels (where N equals 2, values based on base 2 numbers, paragraph 0125). 
Regarding claim 4, Sumi discloses, wherein the N is 2, and the N number of 1 -bit signal includes a first 1 -bit signal (1-bit of a 3-bit code) and a second 1 -bit signal, paragraph 0125
Regarding claim 5, Sumi shows in Fig. 11A wherein the comparator (222) is configured to generate the second digital signal corresponding to the first 1 -bit signal (to FF 126) and a third digital signal corresponding to the second 1-bit signal (to FF 127) in response to the first weighted sum signal.
Regarding claim 9, Sumi shows in Figs. 5 and 10 an image sensor comprising: a pixel array (110); an analog-to-digital converter (ADC) configured to receive pixel signals from the pixel array and to generate a first 1 -bit digital signal (classification codes) and a second 1 -bit digital signal (classification code); a memory (226-228, i.e., flip flops) configured to store the first 1 -bit digital signal and the second 1 -bit digital 
Regarding claim 10, Sumi shows in Fig. 5 wherein the signal processor (210, i.e., pixel signal detector circuit) configured to generate a second weighted signal (213 output) in response to the first 1 -bit digital signal (classification code) and the second 1 -bit digital signal (classification codes), the second weighted signal (213 output) having one of the levels (3) of more than two different levels.
Regarding claim 11, Sumi shows in Fig. 5 wherein the signal processor (210) configured to generate the second weighted signal (213 output) in response to the first 1 -bit digital signal (classification code) and the second 1-bit digital signal (classification code), the second weighted signal (213 output) having one of 3 different levels.
Regarding claim 12, Sumi shows in Fig. 5, wherein the comparator (222) configured to generate the first output signal in response to the first weighted signal (213 output) and at least two different reference signals (Vrc1, 2 or 3).
Regarding claim 13, Sumi discloses wherein the first and second 1-bit digital signals (classification codes, paragraph 0166) are generated based on the same pixel in the pixel array. 

Regarding claim 15, Sumi discloses wherein the signal generator (210) generates the first weighted (213 output) sum signal by combining the N number of 1-bit signal (code) among the first digital signals. (the combination of three digital signals comprising the code from FF226-228).
Regarding claim 16, Sumi discloses wherein the signal generator (210) generates the first weighted sum signal (213 output) by combining the first 1-bit digital signal and the second 1-bit digital signal (the combination of three digital signals comprising the code from FF226-228).
Regarding claim 17, Sumi shows in Fig. 11A, an image sensor comprising: a memory (FF 226-228) configured to store first digital signals (classification codes) generated based on pixel signals; a signal generator (210) configured to generate a weighted sum signal based on N number of 1-bit signal among the first digital signals stored in the memory(226-228); a comparator (222) configured to generate a second digital signal (code) in response to the weighted sum signal, wherein the weighted sum signal has one of levels of more than N different levels, and wherein N is a natural number.
s 6-8 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Sumi (Publication No. U.S. 2012/0104235 A1) in view of Lelescu (Publication No. U.S. 2012/0147205 A1).
Regarding claim 6, Sumi discloses wherein the comparator (210 and 222) is configured to generate the second digital signal corresponding to the first 1 -bit signal and a third digital signal corresponding to the second 1 -bit signal. Sumi does not disclose providing a digital signal in response to a difference between the first weighted sum signal and the second weighted sum signal. Lelescu discloses providing differences between the first weighted sum signal and the second weighted sum signal (paragraph 0270). It would have been obvious to provide a processing circuit such as disclosed in Lelescu to the device of Sumi for the purpose of calculating noise reduction and/or image enhancements.
Regarding claim 7, Sumi wherein the comparator (222) is configured to generate the second digital signal (to FF) corresponding to the first 1-bit signal and a third digital signal corresponding to the second 1 -bit signal by comparing the first weighted sum signal to each of a plurality of reference signals (Vrc1, 2 or 3).
Regarding claim 8, Sumi discloses wherein the comparator (222) is configured to generate the second digital signal (to FF) corresponding to the first 1-bit signal and a third digital signal corresponding to the second 1-bit signal comparing a plurality of reference signals. Sumi does not disclose providing each of a difference between the first weighted sum signal and the second weighted sum. Lelescu discloses providing differences between the first weighted sum signal and the second weighted sum signal (paragraph 0270). It would have been .

Response to Arguments
6.	Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Sumi cannot and does not teach or suggest “generating] a first weighted sum signal and a second weighted sum signal responsive to N number of 1-bit signal among the first digital signals stored in the memory” the examiner disagrees. The weighted sum signals are generated using pixel signal detector (210) shown in Fig. 10 of Sumi where Vsig., Vrc reference signals (Vrc), and 226-228 flip flops combine to generate weighted sum signals labeled by the digital codes of FF 226-228. The claim language does not appear to mean that memory (FF 226-228) does the generating of the weighted sum signal. However, the memory is a part of the generating process.
In response to applicant’s arguments that Sumi does not teach or suggest generating “a first weighted sum signal” as claimed, which is responsive to N number of 1-bit signal among the first digital signals stored in the memory.” As such, Sumi cannot and does not teach or suggest that “the signal generator receives the N number of 1-bit signal among the first digital signals from the memory and generates the first weighted sum signal” the examiner disagrees. As stated above, the claim language does not appear to mean that memory (FF 226-228) does the generating of the weighted sum signal.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Smith (2015/0070544 A1) discloses an oversampled image sensor with conditional pixel readout.
	Endsley (U.S. Patent No. 9,521,351 B1) discloses fractional-readout oversampled image sensor.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN WYATT/           Examiner, Art Unit 2878  




/GEORGIA Y EPPS/           Supervisory Patent Examiner, Art Unit 2878